Case 1:19-cv-09744-LAP Document 13 Filed 03/06/20 Page 1 of 2

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION
BOSTON REGIONAL OFFICE
33 ARCH STREET, 24th FLOOR
BOSTON, MASSACHUSETTS 02110-1424
TELEPHONE: (617) 573-8900
FACSIMILE: (617) 573-4590

 

March 6, 2020
VIA ECF FILING

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007-1312

Re: SEC v. Taylor, et al., 19-cy-09744 (LAP
Dear Judge Preska:

The Commission writes in response to the Court’s February 26, 2020 Order (the
“Order”) regarding the status of this civil action.

As this Court is aware, on December 23, 2019, the Commission filed a motion to
amend in SEC v. Cohen and Nikas, 19 Civ. 9455 (CM). Through the proposed amendment, the
Commission sought to add claims to the complaint against defendant George Nikas related to his
participation in the insider trading scheme previously alleged against defendants Taylor and
Windsor in the instant case. Specifically, the proposed amended complaint alleged that Nikas
had been tipped by a Switzerland-based trader with material, non-public information that was
misappropriated by Taylor and/or Windsor from the investment banks in London where Taylor
and Windsor were employed. On January 6, 2020, Judge McMahon denied the Commission’s
motion to amend without prejudice “to [the motion] being renewed in the action entitled SEC v.
Taylor, Windsor and El-Khouri, 19 Civ. 0744 (LAP).” (ECF No. 31) Judge McMahon’s order
specifically directed that the Commission move this Court “for leave to add Nikas as a party
defendant in the case dealing with the Taylor-Windsor tipping schemef[.]” Jd.

At present, the Commission is engaged in discussions with Mr. Nikas’s counsel
regarding the resolution of all claims pending in the case before Judge McMahon, as well as any
potential claims related to the Taylor/Windsor tipping scheme. The Commission anticipates
filing an amended SEC v. Taylor, Windsor complaint once those discussions have concluded. In
order to provide the parties with sufficient time to conclude these negotiations, the Commission
asks this Court for permission to file an amended complaint pursuant to Federal Rule of Civil
Procedure 15(a)(1)(A) on or before March 27, 2020, to add new claims against Mr. Nikas. The
Commission has met and conferred with counsel to Mr. Nikas regarding the above-described
issues, and counsel is aware of the Commission’s proposed timing as to the amended complaint.
Case 1:19-cv-09744-LAP Document 13 Filed 03/06/20 Page 2 of 2

Moreover, upon filing the amended complaint, the Commission intends to proceed with
serving the amended complaint on the defendants, all of whom reside outside of the United
States. Pursuant to this Court’s Order, the Commission has now conferred with counsel for all
defendants. Based on those discussions, the Commission does not anticipate that any of the
defendants will accept service of process through U.S.-based counsel (none of whom have filed
appearances in this case), and the Commission thus anticipates filing motions with this Court for
the issuance of both letters of request via the Hague Service Convention and letters rogatory.

Thank you in advance for your consideration of this matter.

Sincerely,

hu Noli py

Rua M. ee

Cc: Henry Klingeman, Esq. (counsel to defendant George Nikas)
